Citation Nr: 1206522	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  05-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted entitlement to service connection for PTSD and denied claims for bilateral hearing loss and tinnitus.

In January 2009, the Board remanded the claims for further development.  In November 2010, the RO granted the claim for entitlement to service connection for left ear hearing loss.  Thus, that issue is no longer in appellate status.  

Additionally, the Board notes that the Veteran filed a claim for alcohol and substance abuse secondary to PTSD in November 2003.  Although service connection for PTSD was granted in March 2004, the claim for alcohol and substance abuse has not been adjudicated.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. § 105(a), 1110, 1131 either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, the Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381 (emphasis added).  Nevertheless, as will be discussed below, because it is not possible based on the current medical evidence to adequately differentiate the symptomatology between the Veteran's service-connected PTSD and his non-service connected psychiatric and alcohol related disabilities, they will be considered together for purposes of his PTSD rating.  Because the Veteran is receiving the benefit of the symptomatology related to his alcohol abuse in his PTSD rating, it is not necessary to remand this matter for adjudication as he would not be entitled to a higher rating with a separate formal grant of service connection for alcohol abuse.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The issues of right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

After resolving reasonable doubt, the Veteran's PTSD has been shown to result in symptoms more closely approximating total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130 Diagnostic Codes 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because a 100 percent rating for PTSD is being granted, which represents a full grant of the benefit sought on appeal, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).




LAW AND ANALYSIS

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional provision that the Secretary of Veterans Affairs shall from time to time readjust the Schedule of Ratings in accordance with experience.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 100 percent rating.  The Board observes that since the Veteran filed his claim in 2003, he has been hospitalized on numerous occasions for suicidal thoughts and alcohol intoxication.  He has been diagnosed with PTSD, major depressive disorder, alcohol dependence, and substance induced mood disorder with psychotic features.  The record reflects that the Veteran had a long period of sobriety from alcohol until relapsing in approximately 1998.  An August 2004 VA record indicates that the Veteran had been a manager at a half way house for eleven years until relapsing on alcohol and losing his job.  The Veteran also reported that he separated from his wife due to alcohol at approximately the same time.  He has also been chronically homeless, hospitalized for inpatient treatment, or living in shelters throughout the appeal period.

During his January 2004 VA examination, the Veteran's PTSD was characterized as severe.  On his September 2004 application for a total rating based on individual unemployability (TDIU), the Veteran asserted that he could not work due to his PTSD and last worked in March 2003.  The Veteran was also noted to have audio and visual hallucinations throughout his appeal period.  During his October 2005 VA examination, the Veteran reported over dosing on prescription medications seven months earlier.  He reported transient suicidal thoughts.  The diagnosis was mild to moderate PTSD with substance abuse in remission.  However, that finding is contradicted by several hospitalizations for alcohol abuse during the appeal period.  For example, he was admitted to a VAMC in April 2005 for substance abuse; in August 2005 for suicidal ideation; and in September 2007, April 2009, and March 2010 for alcohol.  Thus, it does not appear that the Veteran's substance abuse has been in remission.

The Veteran had another PTSD examination in December 2009.  The examiner observed that the Veteran had been hospitalized on a number of occasions for alcohol related problems and depression with accompanying suicidality.  He was living in low income housing for senior citizens and individuals with disabilities.  He had made a few friends and had weekly phone contact and occasional visits from his daughters and occasional contact with his son.  The examiner diagnosed PTSD, severe recurrent major depressive disorder, and alcohol dependence.  A GAF score of 55 was assigned with a notation that he had many moderate to severe symptoms and moderate difficulties in social situations.  The examiner stated that it would be speculation to determine how much of his difficulties are caused by PTSD compared to depression and alcohol abuse.  It is also possible that some of the depressive symptoms and the alcohol abuse are caused by his PTSD.

The examiner added that the Veteran had many serious symptoms of PTSD which have made it difficult for him to be gainfully employed and to establish and develop relationships.  Based on his treatment history, self-report, and test results the examiner found evidence that the Veteran experienced an increase in overall psychological symptoms in the last few years.  However, while some of this is likely related to his PTSD, it is equally possible that this is a result of an increase in depression and alcohol consumption.  The examiner stated that it would be difficult to confirm whether his major depressive disorder and alcohol dependence were caused by his PTSD.  Although he was assigned a GAF score of 55, it is likely that his GAF score has been even lower at times during the last year considering his multiple inpatient hospitalizations.  The examiner continued that it would be pure speculation to determine how much of his problems are caused by his PTSD alone as all of his co-morbid disorders influence each other and his overall functioning.  His symptoms appear to cause significant distress and impairment to social functioning.

In September 2010, an addendum was added to the December 2009 VA examination.  A clinical psychologist noted that a psychology intern had conducted the examination under his supervision.  The psychologist stated that there was no evidence that the Veteran's PTSD taken in isolation had increased and there was no evidence which shows that it is more likely than not that his symptoms are due to PTSD.  Given his history of substance abuse, it is more likely that the increased problems are due to his alcoholism than to his PTSD and it is not unlikely that there would be a significant reduction in his overall adjustment problems if he were to maintain sobriety.  Depression and anxiety as well as substance abuse are frequently found in people with PTSD but there is no evidence that his PTSD is causing his slight increase in his overall symptoms.  It is more likely than not that his increased alcohol abuse is causing increased depression and emotional problems; it appears to be less likely that the PTSD is causing the slight increase in depression.

In summary, the clinical psychologist contradicts the psychology intern's findings that it would be speculation to confirm which symptoms were attributed to PTSD alone.  However, the psychologist did not explain his conclusions that it was more likely that the Veteran's increased problems were due solely to his alcoholism.  The examiner reasoned that the Veteran's history of substance abuse made it more likely that his increase in problems was due to his alcoholism.  However, although he acknowledged that depression, anxiety, and substance abuse are frequently found in people with PTSD, he did not explain whether the Veteran's co-morbid disorders were aggravating his PTSD or vice versa.  Thus, it is not clear which signs and symptoms can be attributed solely to PTSD.  Therefore, the psychological symptomatology must be considered as a whole.  See Mittleider v. West, 11 Vet. App. 181 (1998); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).  The Board concludes that based on the medical evidence indicating that the Veteran had frequent suicidal thoughts, several hospitalizations for alcohol abuse/suicidal ideations, no employment, been homeless or living in shelters, and limited social contacts that after resolving reasonable doubt, the evidence more nearly approximates the criteria for a 100 percent rating.  Accordingly, a 100 percent rating for PTSD is granted.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411.


ORDER

Entitlement to a 100 percent initial disability rating for service-connected PTSD is granted.


REMAND

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

In January 2009, the Board remanded the matters to provide the Veteran with proper notice, obtain VA records, and afford a VA examination.  The Veteran underwent a VA examination in connection with these claims in December 2009.  In February 2010, the examiner opined that hearing loss and tinnitus were not caused by or a result of military service.  The rationale was that the November 1971 hearing evaluation revealed hearing sensitivity within normal limits bilaterally, with no threshold greater than 0 dB.  Further, tinnitus was not documented in the service treatment records and hearing sensitivity was within normal limits at the time of discharge.  

The Veteran had another VA examination in June 2010 conducted by the same audiologist.  The examiner opined that right ear hearing loss was not caused by or a result of military service and cited the normal hearing sensitivity at the time of discharge and no indication that hearing loss was ever present during his military service.  The examiner also determined that tinnitus was not caused by military service because tinnitus was not documented in the service treatment records.  Additionally, the examiner noted complaints of tinnitus found during the evaluation in 2005 with report of ear disease, dizziness, and ear surgery, all of which can cause tinnitus.  In addition, the increased severity of hearing loss bilaterally since his discharge caused the examiner to believe that tinnitus began after military service and after his severe high frequency hearing loss was acquired.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the examiner appears to be basing the conclusion that the Veteran's right ear hearing loss and tinnitus are not related to service based largely on the normal auditory thresholds at the time of his separation and the lack of documentation of tinnitus during service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  However, although the examiner commented that the Veteran had notations in February 2005 of ear disease and ear surgery, in a December 2010 statement, the Veteran denied ever having such.

In this case, the Veteran is competent to report a history of noise exposure (from military weapons, generators, helicopters) during service.  He is also competent to report that he did not recall having ear surgery or ear disease.  See 38 C.F.R. § 3.159(a)(2).  It would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any right ear hearing loss and tinnitus that may be present.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the Veteran's claims folder to the June 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any right ear hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service from artillery, helicopters, and generators.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current right ear hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  The examiner should also note that the Veteran disputes the February 2005 VA notation that he had ear surgery and ear disease.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


